DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive mechanism in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 23, 25, 28-33, 35, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramming (US 2003/0199816 A1).
With regard to claim 17, Ramming teaches a container for at least a first injectable medicament, the container comprising: an elongated body having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end (Fig. 1 member 12), wherein the elongated body comprises a hollow space with a needle receiving subsection adjacent to the distal end (Fig. 1 space around receiving 28), an outlet at the distal end of the elongated body (Fig. 1 outlet at 18), a piston arranged inside the elongated body, the piston being sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall (Fig. 1 member 22), a membrane arranged inside the elongated body, the membrane being sealingly engaged with the sidewall and being at least one of slidable and deformable along the longitudinal axis relative to the sidewall (Fig. 1 member 30), a first cavity confined by the sidewall, the outlet, and the membrane, wherein the first injectable medicament is located in the first cavity (Fig. 1 at 32, [0014]), a second cavity confined by the sidewall, the piston, and the membrane, wherein the piston and the membrane are separated from each other by a distance along the longitudinal axis (Fig. 1 at 34), wherein the outlet is configured to receive or to hold a needle extending from the distal end into the needle receiving subsection (Fig. 1 needle assembly 14), and wherein in an initial configuration, the membrane is located outside the needle receiving subsection and wherein the membrane is displaceable or deformable relative to the sidewall to such an extent that at least a portion of the membrane enters the needle receiving subsection (Fig. 1, [0016]).
With regard to claim 18, see [0016].
With regard to claims 19 and 25, see [0014].
With regard to claim 20, the seal is made of rubber ([0014]) and is displaced in the syringe ([0016]), as such it is taken as substantially inflexible as the pressure displaces it as opposed to deforming it.
With regard to claim 23, the membrane keeps the fluids separated and is made of rubber ([0007], [0016]).
With regard to claim 28, Ramming teaches an injection device for administering at least a first injectable medicament, the injection device comprising: a container comprising an elongated body having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end, wherein the elongated body comprises a hollow space (Fig. 1 member 12) with a needle receiving subsection adjacent to the distal end (Fig. 1 space around receiving 28), an outlet at the distal end of the elongated body (Fig. 1 outlet at 18), a piston arranged inside the elongated body, the piston being sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall (Fig. 1 member 22), a membrane arranged inside the elongated body, the membrane being sealingly engaged with the sidewall and being at least one of slidable and deformable along the longitudinal axis relative to the sidewall (Fig. 1 member 30), a first cavity confined by the sidewall, the outlet, and the membrane, wherein the first injectable medicament is located in the first cavity (Fig. 1 at 32, [0014]), a second cavity confined by the sidewall, the piston, and the membrane (Fig. 1 at 34), wherein the piston and the membrane are separated from each other by a distance along the longitudinal axis, and a needle attached to the outlet of the container, wherein the needle comprises a proximal tipped end extending into the needle receiving subsection (Fig. 1 needle assembly 14).
With regard to claims 29 and 30, see Fig. 1 member 28 ([0013]).
With regard to claims 31-33, see [0015] the needle support is threaded into the open end of the tube which displaces it along the longitudinal axis and fixes it in the position it is rotated to.
With regard to claim 35, member 26 is driven to urge plunger 28 (Fig. 1).
With regard to claim 36, Ramming teaches a method comprising: expelling, by a distally directed force applied to a piston of an injection device, a first injectable medicament from a first cavity of the container through a needle of the injection device ([0016], Fig. 1 piston 28, first medicament in chamber 32, needle assembly 14); piercing, by the distally directed force, a membrane with the needle, wherein the membrane defines a partial diffusion barrier between the first cavity and a second cavity ([0016], Fig. 1 membrane 30, second chamber 34); and expelling, by the distally directed force, a second injectable medicament from the second cavity when the membrane is pierced by the needle ([0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) in view of Kubo et al. (US 2008/0255521 A1).
With regard to claim 21, Ramming teach the membrane may comprise rubber ([0014]) but does not disclose a specific rubber as listed.  However, Kubo et al. discloses various rubbers and thermoplastic elastomers may be used for a movable membrane material ([0049], [0050], [0054]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic elastomer or various types of rubbers in Ramming as Ramming teaches a rubber and Kubo et al. teach such materials are art effective equivalents for such a membrane used in an injection device and would yield the same predictable result of delivery.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) as applied to claim 17 above, and further in view of Hiniduma-Lokuge et al. (US 8,870,848).
With regard to claim 22, Ramming teach a membrane substantially as claimed.  Ramming does not disclose the thickness of the membrane.  However, Hiniduma-Lokuge et al. teach a rubber membrane which is moved and pierced to dispense a substance may be .2-.8 mm and that the thickness may vary depending on the material (Col. 7 lines 46-50).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a membrane with a thickness in the range recited in Ramming as Hiniduma-Lokuge et al. teach such a thickness is suitable for piercing for dispensing and that the thickness may vary depending on material.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would be able to select the desired thickness to achieve the desired result regarding membrane movement and puncture.
  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) as applied to claim 17 above, and further in view of Hyde et al. (US 2015/0374929 A1).
With regard to claim 24, Ramming discloses sequentially delivering two substances but does not specifically disclose the first is a narcotic.  However, Hyde et al. disclose a sequential delivery device in which the first substance delivered may be a narcotic ([0111]) to provide preparation for the second substance delivered which may be one of various therapeutic agents ([0121]-[0125]), Hyde et al. teach numerous substances may be equivalently used and effective for sequential delivery ([0111]-[0117], [0121]-[0125]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deliver a narcotic with the device of Ramming as Hyde et al. teach such is a known effective treatment agent for sequential delivery and would be effectively delivered with predictable results using the syringe of Ramming.  One of ordinary skill would be able to select agents as desired depending on a particular treatment.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) as applied to claim 17 above, and further in view of Bradley et al. (US 2015/0080841 A1).
With regard to claim 26, Ramming teaches a device substantially as claimed but does not disclose the viscosity of the second substance.  However, Bradley et al. teach a sequential delivery device in which the second substance has a higher viscosity than the first substance which allows the first substance to be delivered without mixing ([0061]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a higher viscosity second material in Ramming as Bradley teach such substances may be sequentially delivered and when delivery substances with varying viscosity the higher viscosity substance should be delivered second.  The references do not disclose a specific viscosity, however, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill would eb able to select a substance with a viscosity as desired depending on the particular treatment.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) as applied to claim 17 above, and further in view of Mu (US 2007/0129671 A1).
With regard to claim 27, Ramming teaches a device substantially as claimed but does not disclose a seal at the outlet.  However, Mu teaches a seal at the outlet which the needle is moved to pierce when delivery is desired which would necessarily prevent leakage and enhance sterility prior to delivery (Fig. 1 member 15).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a seal at the outlet in Ramming as Mu teaches such a seal to be effective and would necessarily prevent leakage and enhance sterility.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramming (US 2003/0199816 A1) as applied to claim 28 above, and further in view of Koenig et al. (US 2003/0236503 A1).
With regard to claim 34, Ramming teaches a device substantially as claimed but does not disclose a housing to accommodate the container.  However, Koenig et al. discloses a sequential delivery device in which the proximal flanges on the container are provided by a proximal end cap housing which accommodates the container (Fig. 1 member 112, [0022]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an end cap housing to accommodate the container of Ramming as Koenig et al. teach this to provide an art effective means for providing the finger grips and would yield the same predictable result.  Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin V. Erlicnman, 168 USPQ 177, 179.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shetty et al. (US 2015/0025456 A1) which discloses a variety of viscosities may be used for delivered substances in sequential injections ([0105]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783